Citation Nr: 1821267	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-30 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to August 1946.  The Veteran died in August 2012, and the appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the September 2017 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The Veteran died in August 2012, and the immediate cause of death was malignant prostate neoplasm.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities. 

3.  The Veteran's fatal prostate cancer did not manifest in service and was not etiologically related to service, and a disease incurred in or aggravated by service did not contribute substantially or materially to cause or accelerate his death.
4.  At the time of death, the Veteran was not in receipt of pension or compensation; did not have an original or reopened claim for a benefit pending at the time of his death; was not the Veteran of any war; was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body was not being held by a State.

5.  The Veteran did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA; he did not die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSIONS OF LAW

1.  The Veteran's prostate cancer was not incurred or aggravated in service, and the criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1112, 1116, 1310, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2.  The criteria for payment of VA burial benefits are not met.  38 U.S.C. §§ 2302, 2303, 2305 (2012); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The RO has provided VCAA notice by letter, to include as required under Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Regarding the claim for burial benefits, the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim. Therefore, no further action is required to comply with VA's duties to notify and assist.

Service Connection for Veteran's Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that the it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

A disability may be service-connected if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, there is no indication in the claims file, and no lay argument, to show that the Veteran's prostate cancer manifested in service, and the medical evidence shows that the Veteran's prostate cancer was diagnosed decades after separation from service in 2011.  The appellant testified at the September 2017 Board hearing that when the Veteran was diagnosed with prostate cancer by private doctors, the doctors did not indicate why or how the Veteran came down with prostate cancer.  The appellant testified that in the Veteran's mind, he always thought it was related to being in the military, and she contends the same. 

The appellant testified at the September 2017 Board hearing that she married the Veteran in 2003 and that the Veteran did not talk about his in-service experience much. She did state that the Veteran told her that he hurt himself in there, and that he "said something about the chemicals.  I guess some cleaning chemicals that he was in."   However, thereafter, when asked why she believes the prostate cancer is related to service, the appellant expressly stated that she cannot say what related his prostate cancer to his time in service.  She mentioned that perhaps his back problem or the way he hurt himself could have had something to do with his prostate cancer.  The contention that his prostate cancer is related to in-service cleaning chemicals or an in-service back injury is speculative at best.  Also, because there is no indication that the appellant has any medical expertise or training, and because the determination as to etiology of cancer is a medical matter beyond a lay person's expertise, the appellant's lay contention that the Veteran's prostate cancer was related to in-service alleged cleaning chemicals or a hurt back is not competent, and therefore has no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Given the above, the Board finds it is not warranted to obtain a VA medical opinion to determine whether the Veteran's prostate cancer, diagnosed decades after service, is related to an alleged in service back injury or any alleged in-service cleaning chemicals, as doing so would provide no reasonable possibility of substantiating the claim.  38 U.S.C. § 5103A(a).  

The Board acknowledges that there have been attempts to obtain outstanding private treatment records that show treatment for prostate cancer, and that some records may be outstanding.  However, such records would only show that the Veteran was treated for prostate cancer decades after service, and as discussed above, the appellant testified that the private doctors did not indicate as to why or how the Veteran had prostate cancer.   Any further attempts to obtain any such records is not necessary, as doing so would provide no reasonable possibility of substantiating the claim.  The Board also acknowledges that the Veteran's complete survive treatment records have not been associated with the claims file, as the Veteran's service records were destroyed in the fire in the St. Louis NPRC in 1973.  The Board notes that the Veteran's discharge examination dated August 1946 is associated with the claims file, and it does not indicate any prostate issues.  However, even if the Board concedes an in-service back injury or using cleaning chemicals in service, again, the Board finds it is not warranted to obtain a VA medical opinion to determine whether the Veteran's prostate cancer, diagnosed decades after service, is related to an alleged in service back injury or any alleged in-service cleaning chemicals, as doing so would provide no reasonable possibility of substantiating the claim.

On review, there is no competent evidence to indicate that any alleged back problem or any alleged in-service cleaning chemicals is etiologically related to prostate cancer that manifested decades after separation from service, and there is no competent evidence to indicate that the Veteran's prostate cancer is otherwise related to service.   Because an in-service incurrence or aggravation of a disease or injury is not shown, and a relationship between prostate cancer and service is not shown, and service connection for the Veteran's prostate cancer is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  At the time of death, the Veteran was not service-connected for a disability. 

In denying this claim, the Board does not intend to diminish the Veteran's service to his country.  However, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding that a disability incurred in or caused by service caused or contributed substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Burial Benefits

The Veteran was buried in a private cemetery, of which expenses the appellant paid, as shown by the claim for burial benefits.  The appellant contends that entitlement to a burial allowance is warranted, and she submitted a timely claim for burial benefits.  

In claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C. § 2302 ; 38 C.F.R. § 3.1600 . If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. §  3.1600 (a).  Here, as discussed above, the Veteran did not die as a result of a service-connected disability. 

If a Veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation; or, (2) the Veteran had an original or reopened claim for either benefit pending at the time of the Veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the Veteran's death to show entitlement; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C. § 2302 (a) (2012); 38 C.F.R. §  3.1600 (b) (2012). 

The appellant essentially argues, as reflected in the October 2013 notice of disagreement, that because entitlement to nonservice-connected pension with aid and attendance had been granted for accrued benefits purposes, entitlement to burial benefits is warranted.  However, the evidence, such as in an August 2013 VETNET Compensation and Pension Award worksheet and in the SSA print out, shows that during his lifetime the Veteran was entitled to such pension benefits for one month, effective January 1, 2012.  Then, effective February 1, 2012, such nonservice-connected pension benefits were discontinued because the appellant began receiving SSA benefits that resulted in income that exceeded the income amount required for entitlement to pension purposes.  Thus, at the time of the Veteran's death in August 2012, he was not entitled to and was not receiving a monthly VA disability check.  

The Board acknowledges the appellant's argument, as reflected in the October 2013 notice of disagreement, that the Veteran did have a claim pending on the date of the death that would have resulted in entitlement to disability compensation.  However, in the August 2013 rating decision, the RO denied the Veteran's pending claims at death for entitlement to service connection for multiple disabilities, for accrued benefits purposes.   To this date, the appellant has not submitted a notice of disagreement against these determinations in the accrued benefits claims.  See October 2013 notice disagreement (limiting her disagreement to DIC and burial benefits).   Though the Veteran did have claims pending on the date of his date, such claims would not have resulted in entitlement to disability compensation.  

There is no argument by the appellant, and no indication in the record, that any the body of the deceased is being held by a State. 

The Board notes that alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. §  3.1600 (c). Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710  or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 , admission (transfer) to a nursing home under the authority of 38 U.S.C. § 1720  for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. § 1741 . If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605 (a).  Here, as shown by the death certificate, the Veteran died at home, and he did not die while in a VA Medical Center, domiciliary, nursing home, or any other facility under contract with VA.  Also, he did not die while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.

The law is dispositive in this case and there is no legal basis to award VA burial benefits in this case. The Board acknowledges that the appellant has incurred expenses associated with the death of her spouse, the Veteran, who served his country honorably.  However, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426   (1994). 




ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 

Entitlement to burial benefits is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


